The petition satisfies the requirements of SCR 98(5).
                 Accordingly, we approve attorney Sarah K. Flores's resignation. SCR
                 98(5)(a)(2). The petition is hereby granted.
                             It is so ORDERED.




                                                       Hardesty



                                                                 cl             J.
                                                       Parraguirr


                                                                                J.
                                                       Douglas




                                                        Cherry




                                                                                J.
                                                       Gibbons




                 cc: Bar Counsel, State Bar of Nevada
                      Sarah K. Flores
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
      OF
    NEVADA

                                                       2
tOi 1947A CjeD